DETAILED ACTION
Status of Application: Claims 1-18 are present for examination at this time.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 7, 13, and 17): 
             The closest prior art of record “Machine Learning-Based Geolocation and Hotspot Are Identification” by Tapia, US2016/0021503, “Scalable Complex Event Processing With Probabilistic Machine Learning Models To Predict Subsequent Geolocations” by Reese et al., US2016/0328661, “Behavior Characteristic Extraction Device, A Behavior Characteristic Extraction System, A Behavior Characteristic Extraction Method And A Behavior Characteristic Extraction Program” byOhno, US2013/0130214, “Identifying Interesting Locations” by Zheng et al., US2010/0211308, “Social Network System and Methods” by Hill, US2010/0306249A1, and “Classification Analysis Method, Classification Analysis Device, And Storage Medium For Classification Analysis” by Washio et al., US2020/0251184A1, fails to anticipate or render obvious in combination the concept of a position tracking system using multiple dimensions where a feature vector in conjunction with machine learning predicts staypoints.  While references such as Reese and Tapia are used to predict future spots that will be visited and apply machine learning specifically in the position estimation arts, they do not specifically disclose the concept of staypoint or dwelling point being predicted by artificial intelligence.  While Examiner acknowledges that the terms “artificial intelligence” and its subset “machine learning” are not explicitly stated in the independent claims, they are absolutely implicitly there by virtue of the recitation of the terms “prediction model obtained by pre-training”. Pre-training of models are terms inherent in the machine learning space and one of ordinary skill in the art would recognize them as such when interpreting this claim. The Washio reference also comes close on this point but does not cover every limitation of the claim.  At least 3 of the prior art references seemed to cover most of the independent claims, but they did not combine with each other to disclose and render obvious the entire claim, nor did any other prior art references solve all the deficiencies of that they would not teach as a primary reference.
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642